OFFICE       OF THE ATTORNEY GENERAL            OF TEXAS
                                           AUSTIN
‘i




     Attmtlom            Mr. 1. J. (Bob) Loa
     Dwr’Slr;




                                      x month8 period granted by the
                                    rqv-ioal of the oharter of caid
                                   00rpotiti0n   rUrpirh06 8di8r80t0rr
                ;:::, o? paymont of It8 .orpital rtook to thlr of-
                rioe namely on Earoh 31, 1944. Tbe oorporatloa
                a180 tiled 8n ill8tTUR~t,      E OOpJ Of whloh i8 at-
                taohed   to   thi8   btter,   QrOpO8iU8   t0   revive   .a&
     extend      the   Ohrttrr       ua0r   th8  proririon8       or Arti018
     i318@ ud       h'tiOl0         tilbb  8d   &dd     th8   r8Quirrd     flli~&
     t80   ?OE    tiliki6 8UOh        ill8trUWBt    in the     8U8   O?   $90.00.




            "8.     x8 thi8 dOQmWt
                    and ill0 *in In8tmmmt
                    vita      rab    rrtend tin.oorporatr
                    0t     MU       80rpontioiw
             ArtI       1330, V. A. 0, d., OrtablIrher 8 method
whereby the oa Ital 8tOOk       of 8 oorpontlon  uay be Inoreased
8fl4   prorider, i! nter 81h,   for the illlag of l orrtltloato of
iaorearrr   with tb 8eontarg 0f State. ?ollowIag thI8, ArtIO1e
1331 pr0r1d.8;
           'fXb0180 d thick. b7 tb                    8tOOkhOl68r8to
     Bay the unpalb portion o? an Inorearr                  oi rtook
     within two par8 ?rrm the dbtr 0r tha tll*                       or
     the OM'tifiO8tO          Oi'irIOre880       illtbr Ofti    O? the
     Sooretarf of 8trt0,               the obrrtor    0r ruoh ooapany
     8haii    b0 fOrfOitb6,           8ad tb       rOVi8iOn8 Oi ArtiOle8
     1339  t0    1aa    iIlO1U8iV~,        8hal P &OTWlt   th8.8aQ8 I8
     iB Oa88 Ot t&e o r mtlo n             or l oorporatlon.~

          It will b8 notloed that under thlr Artlola, talluro
to pay the wqaI4 portion oi thr Inoreare 18ad8 to l tort*Iture
of tbs oorporatr ohartor rather tlmanto a m8ro fortelturo ?f the
right to b0 buIfJI888. Ia tbI8 OOmwdI~    ArtiOleC 1339 an6 1340
re8peotlvelr provide:
           aIn oase8 ot the tallure to pay the unprld.
      portion ot orpltal ltook, and to make proof thereof
      to the Secretary of State within two year8 tram the
      data 0t tb tiii    ot'the ohartsr, tin obrrter ot
                      2 beoome tortelted. Suoh forfeit-
      euoh oomp&ny 8he1
     ,uro 8hall bo ooarummated wit&cut judlolal asaertain-
      ment by the Seoretary ot Eltrtr entering upon,the
   ', margin Of theele4Qer kept la hi8 orrio rela+s
      to 8uoh oorporation8 the worb,  *torteltsd,~ giving
      the date snd rOraon thoretor.*
.
           ~.      v,‘.”
:
            .~,.




    .. .           JiOi.   $jXdney. &tbm,        Page 3
                            :


                                   "The Seorotar7 of State 8hrll notify 8uah
                           aorpor8.tlonbr nmlllng to the po8tottIor n8med
                           a8 it8      rlnolpal  plaoe ot btulne88, or to any
                           Oth8r    p PlO@ Of bU8irr888Of uoh     OOX!$KW8tiOn,
                           86dnrre6       In It8 oorpomto   IUY, 8 w'rlttra or
                             rinted 8htOmbUt      Of tk   dat. ad   trot of 8u8h
                           P ortolturo.      A noora of th0 48te and trot of
                           8uoh not%08 8hhrslbo kept by 8UOh oftIo8r.W
                             .Wlth n8pOt   to th8 revIv81 a? Obarter8 whloh hrw
                   born forfeited ia thi8 manner, A&i0148   1341 and 134s rerrpeot-
                   IV81~ provrao;        -

                                  "The rtdokholderr o? 8ny swh oorpaatlon
                           who88 Oh8rter h88 been 80 forfeited,     rho  ah811
                           wIthIn rir InOnth8 tromthn date of suoh tortelt-
                           ur8 and not thrreattor, pay la full the unpaid
                           OaQital Of 8uOh OOmpany 8nd turnirh to tb
                           Seorbtary    of 8tate proof of ruoh fiat   a8 required
                           horein, 8&l in 8ddItlon rhall pay the Seoretary
                           of 8tato a8 tear belong&      to hi8 ottioe, the 8~5
                           of five dollar8 por    month for 88oh month and trao-
                           tlooal part t&reef betwren ths date of tortelture
                           and settlement, eh8ll be rellsved from wah tortelt-
                           ure ;    and aaid ottioer 8h8llwrits on the margin     of
                           eald ledgar tbr word 'revived,* giving th8 date
                           th8r8Ot." (Xmphaele added)
                                -It the rtookholdora tail to Oau8e the oharter
                           power8 o? 8&U oorpontion to be revived, the at-
                           fair8 of euoh oorapauy shall be admlnl8terad and
                           wOUh6 up a8 On di8801Ut1011.g
                                Likewire,       Artiolo 1387   provide8   in part   a8   tOllOW8:

                                "A oorporatibn 18 direolved:
                                            " . . . .

                                            '3. Br tortslture of it@ ohartar wlthout
                                             judlolal aaoertilrsent under any rpeoial
                                             provi8ion of law . . .*
BOB,   aianey   Latham,   Page   4
                     ‘


              The ?allUrr to 8ak@ a timely payaent of the un
portion of tk oapltal rtook of th8 oorpontlon in qu88t
8utomtIoal1y forfeited tlte oorporrte ohartor. t%O 8ktUtO8
QSovida but On. IOU&I oi rotiti~               l ohrrtrr 86 torfoited--br
maklu the Q8 eat 8rd tund8hin& prqqt Ot 8llDI dthin 81~
8Olrth8 trO8    t c   date of tori*lturo. i&TOOVOr,         th. 8titUtO8
prorid.    that uah myment md pl'OOiM8t bo mad. within 8UOh
period 'and not thoroattor.* 3% iartant oorpontlon tii0a
 root of pay8ent a ftothb           r lxglration Of thi8 plS'Iod,end thu8
s8ibd   to    avrik it8Olt.      of  tho OBO mthod for n+iViBjJ it8      ohartrr.
OOB8OqUOBtly,       we are oamp43llad.tooti00iua0that tbr oorporntlon
ha8 born ?iB~lf        di88OlT8d       ud  thrt   it8 OhrrtW OalinOtbo FI-
rived by your loorptw              ad ill iag th8 proof of tine1 'payment,
Your tirrt quertlon 18 8n8worea in the nrgatIv8.

            fr o mr eOOr & in  e y o ur O??iOe110 baVS l8OertRiBOd   th a t
the OOlFQOZ'8tiOB
                in       qU@8tiOB   -8   OtmrtOr@a OB AU&U&   17, 1937,
for 8 pri0a     or fifty    ynar8. The 8tookholdbrr of tho oorpon-
tlon have now parred a rrrolution l8klBg tlmt thr olmrter         be
mr8iB8tated”          iOr a QOriOd Of twenty-fir0 yeRr8. They are 8abk-
Ing to Bar0 fou approve md tile thlr rerolutlon on&or the pro-
l181OM        Of fitiOlb8    1318(a) and lTilS(b)..Theo@ Arti    re8peot-
iteiy      prPvia0t

             WSUbjeOf t0 (Lfin&in by,the SeOWX~      Of
       atate 88~horalnarter provt dOa, my prlvata oor-
       poratlon organized or inUOTQOT?It8& for any purpose
       or purpose8 luthorired under thirdTitle, at 8ny
       the  withIB ten (10) year8 prior t0 tho lXpir8tiOn
       of It8 otnrtor, or any ertenelon thereof, may ex-
       tend 8uoh oharter and the oorporate sxlstenoe of
       rruohoorporatlon for an addltIonal period of not
       to ezorea fifty (so) ye*ra tru the l   rpIntIon date
       oi the original ohartbr, or any erteorrloathereof,
       with all th8 piViiOgO8,    power*, Immunities, right
       of 8uooaO8ion  by it8 ootporate OW,    end right8 Of
       property, real and per8ona1, bxerolsed and hrld by
       it et nuoh lxpiretioo date to the 8UEe intent8 IMd
       purpo8er a8 upon original InoorporrtIoo. Thr manner
       of extending any euoh   ohartor &all bo by a resOlU-
       tlon in writing, laoptOa   at any annual or spsolal
       moetlng of rtookholder8 oslled ior that pWQo8e by
        stockholder8 holdlug a majority of the share8 o?
     ..,”               ;.                                                              :
.:          ,

      ..
                                        ,,   ‘i   .,
                                                                                        I~
                             y,               I
                                                                                   .~
                ,,.~.             .,.




                        H&n. gldney Lathan, Fag8 8


                                             oeplkl rtook       of ruoh oorporatloB tlnn out-.
                                             rktiding, 8uoh rO8OhltiOB         to 8pOOity the period
                                             or tIs8 for whloh the olmrter I8 lx to na ea       8Bd ,a
                                             OOpr    d 8uOh rO8OlUtiOB,       duly OOrtitkd by the
                                             reoretary of the oorporatlfm, under the oorporetr
                                             8e81, 8br11 be ?ihd U& rooorded in th8 OttlO.
                                             of the Seoret8ry      of Bkto.      Upon t&e baoptioa ot
                                             8uOh z8rolutIOn and thr filing of .8 oortltled oopy
                                             themof with thb Brorrtary of State, to ether with
                                             payment   of tlm SIlIng fee berein pnror       fhod, the
                                             ohrrtor rnd 8orpomto exIrteno8 of 8laohoorporatlon
                                             may be extended for th8 additional prrlod of time
                                             teOited   iB   8IMh XX48OiUtlOn; ThO filing tOa t0 b8
                                             mid tee any ruoh srtonslon of 8 .oh8rter rb.11 bo
                                             ruoh Se8 a8 raid oorpor8tion would be required
                                             under thn statute8       of To~ar   to pay in the event
                                             It w88 then applying ior a new charter ln8tead of
                                             extsndlng It8 th8n exlrtlng oh8rter;
                                                  "Suoh 8Xt~UliOll8, how8vbr, my  bo made OBlJ
                                             in iB8t8BO.8 where the Seorota    of meta mhall
                                             here tamd, after prosa lave8t  1 gation, that luoh
                                             oor.porrtIoB18 8OlV8Blt  ul it8 oapltel un%mp8Ired.=
                                                  nThe provl8lon8 of Artlolr 1318(a) shall
                                             lmna   to lBd lnoluae all private oorporatlonr
                                             inoorporrted under th8 gsnonl law8 of Texa8. Th8
                                             prloa of ten (10) year8 prior to tb lxplratlon
                                             of th8 oherter or an  extmrlon thereof referred
                                             to IB Art10k l516(aT 8hall lnoludr th8 p8rioa of
                                             time during *ioh 8uoh OOrQOl73tiOB lu haV0 OOD-
                                             tinuea it8 existsooe und8r the proviri on8 of Art1010
                                             1589 of the Revised Oivll Statute8 of 1935."
                                  Artlair 1389, referred to                    In ArtIolr~l31S(b),
                        provider In part a8 tollow8:
                                                  "The existence of every corporation my be
                                             oontinuea toz ttirreys8rs after  It8 dI88olutIon
                                             from whatever oauee,~?or the purpose of enabling
                                             those chfirgea with the duty, to nettle up it8
                                             ettalr8 . . . *
                                                                                           .       “--



                                                                                     849       ”




          Im flower,, et 81.  9. PI008 Riwr 8. co., 1sa 8.1. (sill)
5OF!,rarerredon 0th.r ~OUd8,    154 8. R. (II&) 340, tha AUntin
Court of Civil Appeal8 ox ldn8d the pargoroof the l8otmnt       of
ArtIolr@ tslfJ(a)8Bd &15 Pb) a8 tO~OW8:
                                            r$O8.   tOr     tbb lOrOtwSt                   ,
         Wm r8aml            or lxtrnrloa of
                                      ohbrtrrr of prI+rt*
         oorgmrtIon8  organlred lladerTit1062 or Mar
         (rOBOMl 18W8, bOOrU8. JWiOr t0 th. mOt808t    Of
         Hid lrtiOle8 ID 1939 a0 Itatut, by 8plOifiO
         18ngwr)o rorldod ta    tin ream81 or lxten8Ion
                 r?or o f l prlrrtr oorporation Inoorperoted
         of 8 crha
         una0r Tit10 38 or under gemral law8. Thobaorg4noy
         018~888 8pooli1o811~           reoitea tht         the purpo80 oi
         the 1937 8Ot8 (Artr. 1318(a)           sod X+15(b)We8         to
         provIa        for   the   rwmf.al or rrtenrlon of        oinrtbra
         of *pr$vatr oorporatloa8~           Ord8BiZ4d       under Tit10
         38 or under the 8en8ml law8) ma tb protirlan
         for tha payale&of t111ngto88 tar the rmonl or
         lxtenrlonof thr
         l8   pSOVidO4 by hta.
         aerrly iBOidm61   to
         renew or oxtrod thek oharter8,
         ruin purpore of the 8tid           4Ot8.   .   .    .a

                  It   I8 ~181~      wo feel, that thorr Art10lw            only provide
a method wherrby th8 &th     of a obrrter m8y bo rxt8ded or wherr-
b it8 O&Ark? Uy be r8BeWbd UQOtb    B lXQirrtiOn Of tb pri0d ct
tLb0 8tmId in tk8 ohartbr,   *Db tht thry a0 eat purport to protiao
l man8 whereb a oharter    m   bo revlred or mr81n8t~todmafter It
ha8 been tOI-? I tOd.stated i irfrrrntly,there ArtiOh8    potid   8
ImKl8 Of extrndi~  the Iif@ Of 8 .OorpOZ'RtiOn
                                             beyond the tiru 8ktad
in it8 Oblrter, &At thw in no rat rttord 8M rxtenrion wham the
oorpont8  1Ur h8 born Out 8hOrt by tb@ di88OiUtiOa     O? the OOF-
:&?;a~ prior to th8 lxplratlon o r th e tlmo 8QOOified la It8
              .
           The oOrpOntiOB    iB QU@8tiOB b8 boon di88OiVOd. By
virtue of Artiole 1389, it retrinr 8 limIted oorponte lxi8tenO0,
;;iruoh exl8tenae 18 only for th8 Furpoee of Winding up it8 at-
        Tha dl88olutlon    18 thm rmult  or th8 rtatutory foHeItur8
OS tb; OOrpOmtiOB’8     charter xnthsr thn thr reaUlt Of th@
Hoa, sian0r Latham, Pago 7


expiration of tbs abarter. In cluob a rituatioa, Article8
1315(a) and 1315(b) oaa arrora a0 da.   C0nrrquently, your
mood   quertion is rho ansrared in tba negative.

             Trusting   that   the roregoing        fully     answer8      your
lnqulrles,    we are

                                               Youra        very   truly

                                        ATTORXEY GZNERAL OF TXAIAS

                                        Ry     32        (i-L&I-
                                                        R. Dean gCoorhead
                                                                    Assistant